DETAILED ACTION

The instant application having application No 17/161, 791 filed on 01/29/2021 is presented for examination by the examiner.

Examiner Notice
Claim 1 would be allowable if (i) claim 2 is incorporated into the independent claim 1.
Claim 5  would be allowable if (i) claim 6 is incorporated into the independent claim 5.
Claim 17 would be allowable if (i) claim 18 is incorporated into the independent claim 17. 
    	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 5 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Izenberg et al. (U.S. 10509764, Dec. 17, 2019) in view of Bolkhovitin et al. (U.S. 20200042725, Feb. 6, 2020).
Claim 1, Izenberg discloses a data sending method, comprising generating a remote direct memory access (RDMA) packet (column 18, line 34-36, generate generic RDMA commands from header information in the received RDMA packets), 
wherein a payload part of the RDMA packet comprises a plurality of data blocks and protection information (PI) corresponding to each of the plurality data blocks in to-be-sent data (column 14, line 5-40, RDMA command to detect consecutive packets, but the sequence number incremented by suitable value, the sequence number depends on the packet payload size, when the payload includes multiple blocks of data can be saved in RDMA context table, and the protection field can be modified in the table to be used in the next received packet of the currently processed connection or transaction, the protection information(PI)  can used to invalidate a protection domain); 
or a payload part of the RDMA packet comprises one data unit or a part of data in the data unit of to-be-sent data (column 14, line 5-40, RDMA command to detect consecutive packets, but the sequence number incremented by suitable value, the sequence number depends on the packet payload size, when the payload includes multiple blocks of data),
and sending the RDMA packet (column 3, line 5-20, a protocol used to transmit RDMA packets).
the data unit comprises one data block and PI corresponding to the data block, and a length of the data unit is equal to an integer multiple of a length of the part of data.
Bolkhovitin is the same field of invention teaches the data unit comprises one data block and PI corresponding to the data block, and a length of the data unit is equal to an integer multiple of a length of the part of data (page 5, par (0043), line 1-10, protection information(PI) include one or more protection information tag values that comply with proprietary standards for end-to-end protection information, host data have a host data length conforming to a data block size).
Izenberg and Bolkhovitin are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the length of the data unit is equal to an integer multiple of a length of the part of data the teaching of Izenberg to include the host data have a host data length conforming to a data block size the teaching of Bolkhovitin because it is providing a base level of FTL mapping for storage device, storage device FTL  include allocation of storage.
Regarding Claim 5, Izenberg discloses an instruction used to perform the following operations; generating a remote direct memory access (RDMA) packet(column 18, line 34-36, generate generic RDMA commands from header information in the received RDMA packets), wherein a payload part of the RDMA packet comprises a plurality of data blocks and protection information (PI) corresponding to (column 14, line 5-40, RDMA command to detect consecutive packets, but the sequence number incremented by suitable value, the sequence number depends on the packet payload size, when the payload includes multiple blocks of data can be saved in RDMA context table, and the protection field can be modified in the table to be used in the next received packet of the currently processed connection or transaction, the protection information(PI)  can used to invalidate a protection domain); 
or a payload part of the RDMA packet comprises one data unit or a part of data in the data unit of to-be-sent data (column 14, line 5-40, RDMA command to detect consecutive packets, but the sequence number incremented by suitable value, the sequence number depends on the packet payload size, when the payload includes multiple blocks of data),
and sending the RDMA packet (column 3, line 5-20, a protocol used to transmit RDMA packets).
Izenberg discloses all aspects of the claimed invention, except the data unit comprises one data block and PI corresponding to the data block, and a length of the data unit is equal to an integer multiple of a length of the part of data.
Bolkhovitin is the same field of invention teaches the data unit comprises one data block and PI corresponding to the data block, and a length of the data unit is equal to an integer multiple of a length of the part of data (page 5, par (0043), line 1-10, protection information(PI) include one or more protection information tag values that comply with proprietary standards for end-to-end protection information, host data have a host data length conforming to a data block size).
Izenberg and Bolkhovitin are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the length of the data unit is equal to an integer multiple of a length of the part of data the teaching of Izenberg to include the host data have a host data length conforming to a data block size the teaching of Bolkhovitin because it is providing a base level of FTL mapping for storage device, storage device FTL  include allocation of storage.

Regarding Claim 17, Izenberg discloses instruction used to perform the following operations receiving at least one remote direct memory access (RDMA) packet (column 18, line 34-36, generate generic RDMA commands from header information in the received RDMA packets), 
wherein a payload part of the RDMA packet comprises a plurality of data blocks and protection information (PI) corresponding to each of the plurality data blocks in to-be-sent data(column 14, line 5-40, RDMA command to detect consecutive packets, but the sequence number incremented by suitable value, the sequence number depends on the packet payload size, when the payload includes multiple blocks of data can be saved in RDMA context table, and the protection field can be modified in the table to be used in the next received packet of the currently processed connection or transaction, the protection information(PI)  can used to invalidate a protection domain); 
or a payload part of the RDMA packet comprises one data unit and a part of data in the data unit of to-be-sent data(column 14, line 5-40, RDMA command to detect consecutive packets, but the sequence number incremented by suitable value, the sequence number depends on the packet payload size, when the payload includes multiple blocks of data), 
and obtaining a data block and PI corresponding to the data block from the at least one ROMA packet(column 3, line 5-20, a protocol used to transmit RDMA packets).
Izenberg discloses all aspects of the claimed invention, except the data unit comprises one data block and PI corresponding to the data block, and a length of the data unit is equal to an integer multiple of a length of the part of data.
Bolkhovitin is the same field of invention teaches the data unit comprises one data block and PI corresponding to the data block, and a length of the data unit is equal to an integer multiple of a length of the part of data (page 5, par (0043), line 1-10, protection information(PI) include one or more protection information tag values that comply with proprietary standards for end-to-end protection information, host data have a host data length conforming to a data block size).
Izenberg and Bolkhovitin are analogous art because they are from the same field of endeavor of access to a service device.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
Truta (US 20170102946, Apr. 13, 2017) teaches Parallel Processing of Hash Functions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.





/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464